Citation Nr: 1215246	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  08-18 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for a lumbar spine disability.  

2.  Entitlement to service connection for a bilateral hand disorder.  

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected lumbar spine disability.

4.  Whether there is new and material evidence to reopen a claim for service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to October 1973, with subsequent service in the Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issues of entitlement to an increased rating and service connection for a cervical spine disorder and the application to reopen are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Claims of service connection for scarring on the back, carpal tunnel syndrome, and ulnar neuropathy (see March 2012 representative statement), an application to reopen a claim of service connection for osteoarthropathy with clubbing (see October 2003 VA Form 21-526; March 2012 representative statement), and a claim of clear and unmistakable error (CUE) in a December 1977 rating decision (see March 2012 representative statement) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran does not have a service-connectable hand disorder.  

CONCLUSION OF LAW

The criteria for service connection of a bilateral hand disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The service treatment records reflect no complaints or findings of a bilateral hand disorder.  The records do reflect treatment for a "jammed thumb" in April 1973.  X-ray images were normal, and the Veteran was assessed with sprain and provided a splint.  Subsequent treatment records are silent as to the thumb, and the September 1973 separation examination reflects a negative history as to any symptom suggestive of a hand disorder.  The Board acknowledges that the record indicates that clinical evaluation of the upper extremities was abnormal.  The record clarifies that this finding was due to the existence of a scar at the left thumb, however, which was associated with a left thumb fracture in 1968.   

The January 1976 Reserve enlistment examination record reflects negative histories as to any symptom suggestive of a hand disorder.  It does indicate that clinical evaluation of the upper extremities was abnormal, but the record clarifies that this finding was due to the existence of a scar at the left thumb, which was associated with a left thumb fracture in 1968.  The Reserve treatment records reflect no complaints or findings of a bilateral hand disorder.  The records do reflect the Veteran's history of dislocating his left thumb in 1968, which required surgical repair.  The record notes that X-ray images were normal, and the Veteran was assessed with healed inversion and found fit for service.   

The post-service treatment records reflect no findings or diagnoses indicative of a hand disorder.  Treatment records dating in 1977, 1979, and 1980 reflect histories and findings of swelling and clubbing in the lower and upper extremities.  X-ray images of the hands revealed normal joint surfaces and spaces (see May 1979 X-ray report), and the Veteran was ultimately assessed with osteoarthropathy of unknown etiology rather than any hand disorder per se.  See generally P.L. Community Hospital treatment records; 1979 and 1980 VA treatment records.  A 2005 magnetic resonance imaging (MRI) report reflects a history of burning pain in the hands and a December 2007 treatment record reflects a history of numbness, hypersensitivity, and pain in the left hand.  See October 2005 Kaiser Permanente treatment record.  

After review of the evidence, the Board finds service connection is not warranted because there is no probative evidence suggestive of a hand disorder.  The treatment records reflect no findings or diagnoses suggestive of a hand disorder per se, and the Veteran has provided no indication as to why he believes he has a hand disorder (to include by providing a description of the nature or symptoms of the reported hand disorder).  The Board acknowledges that the record includes histories of clubbing.  The clubbing has been attributed to a non-hand disability, osteoarthropathy, however, for which VA has already considered and denied service connection.  The Board further acknowledges that the record includes a history of pain, numbness, and hypersensitivity in the hands.  Except in circumstances not applicable here, service connection will not be granted for these symptoms alone; there must be a diagnosed or identifiable underlying malady or condition.  See also Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  In this case, the evidence suggests that the pain is due to a non-hand disorder, namely ulnar neuropathy; as such, the existence of these symptoms is not suggestive of a hand disorder.  See April 2007 electromyogram.  

 In sum, the Board finds there is no probative evidence suggestive of a hand disorder per se; as such, service connection is not warranted.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in April 2007.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All VA treatment records dating in the 1970s and 1980s appear to be of record.  The Board acknowledges that it appears there may be outstanding private treatment records.  The record indicates that the Veteran was informed in April 2007 that he had to submit a special form, which he was provided, for VA to obtain the private treatment records.  In response, he submitted private treatment records.  He has not reported the existence of any outstanding relevant treatment records.  The Veteran is responsible for providing pertinent evidence in his possession.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  It is therefore the Board's conclusion that all known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file.  

The Board acknowledges that a VA examination was not conducted.  None is required, however:  the evidence does not contain competent evidence of a diagnosed disability or symptoms of a hand disorder (as noted above, the only reported symptoms have been attributed to non-hand conditions) and does not establish that the Veteran experienced an event, injury, or disease affecting the hand during service.  Furthermore, the evidence does not indicate that the claimed hand disability may be associated with service.  The Board acknowledges that the Veteran has reported that his hand disorder onset during service.  See January 2007 claim.  He also reported that he has received treatment for this disorder since that time, however, and based on the absence of any treatment for a hand disorder per se either during or after service and the absence of a history of hand symptoms - other than the symptoms which have been attributed to non-hand conditions-- the Board finds the history of an in-service onset is not credible and thus not probative evidence suggesting a link between the claimed hand disorder and service.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for a bilateral hand disorder is denied.  


REMAND

With respect to the claim of increased initial rating, based on the age of the VA examination of record (it was conducted in July 2007) and the absence of relevant findings dating after that time, the Board finds a contemporaneous VA examination is needed to determine the nature and severity of the lumbar spine disability.  

With respect to the claim of service connection, based on the Veteran's representative's allegation that the cervical spine disorder was secondary to the service-connected lumbar spine disability, a VA examination with opinion is needed.  See 38 U.S.C.A. § 5103A(d).  

With respect to the application to reopen, the application to reopen was denied in as August 2007 rating decision.  Subsequently in June 2008, the Veteran submitted a statement which the Board interprets as a notice of disagreement with this denial.  Review of the record indicates that a Statement of the Case has not been prepared as of yet for this issue.  An unprocessed notice of disagreement must be remanded to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, this issue must be remanded for issuance of a Statement of the Case on appeal of this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case addressing the application to reopen the claim of service connection for a bilateral knee disorder.  The Veteran and his representative should be clearly advised of the need, and time limit, within which to file a Substantive Appeal if the Veteran desires to continue his appeal with respect to this matter.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed. 

2.  Ask the Veteran about the existence and location of any VA and non-VA treatment records and request that he fill out the appropriate forms for any reported private treatment.  All reported records should be requested and the Veteran should be informed if any records are not available.  

3.  Schedule the Veteran for an examination to determine the nature and severity of his lumbar spine disability.  All indicated testing, to include an electromyogram (EMG) or nerve conduction studies (NCS) or any other testing deemed necessary by the examiner, should be performed and the results reported in detail.  Complaints and clinical manifestations should be reported in detail.  The claims folder should be available for review by the examiner in conjunction with the examination.  

The examiner is requested to specify whether the Veteran has disc disease.  If so, the examiner should state whether it has caused any incapacitating episodes, and if so, specify the duration of such episodes in the past year.  

The examiner is also requested to specify whether the Veteran has radiculopathy of the lower extremities and, if so, whether it more nearly approximates mild, moderate or severe incomplete paralysis of the affected nerve.  Any other neurological impairment resulting from the service-connected disability should be identified.   

The range of motion of the low back should be noted in degrees.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  

A complete rationale for any opinion expressed must be provided.

4.  Schedule the Veteran for an examination to determine the nature and likely etiology of his cervical spine disorder.  The claims folder should be available for review by the examiner.  For any diagnosed cervical spine disorder, the examiner should state whether it is at least as likely as not (50 percent probability) that the condition onset in service, is causally related to service, or was caused or aggravated by the service-connected lumbar spine disability.  An explanation should be provided for nay opinion provided, preferably with discussion of the 1971 history of "pins and needles" in the cervical spine.    

5.  Thereafter, readjudicate the claims of increased initial rating for a lumbar spine disability and service connection for a cervical spine disorder.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


